

116 HR 3313 IH: Defense Maintenance Data Transparency Act
U.S. House of Representatives
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3313IN THE HOUSE OF REPRESENTATIVESJune 18, 2019Ms. Foxx of North Carolina (for herself and Ms. Speier) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require the Secretary of Defense to develop guidelines and resources on the acquisition or licensing of intellectual property, and for other purposes.
1.Short titleThis Act may be cited as the Defense Maintenance Data Transparency Act. 2.Guidelines and resources on the acquisition or licensing of intellectual propertySection 2322 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Guidelines and resources 
(1)In generalThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment, shall develop guidelines and resources on the acquisition or licensing of intellectual property, including— (A)model forms for specially negotiated licenses described under section 2320(f) (as appropriate); and 
(B) an identification of definitions, key terms, examples, and case studies that resolve ambiguities in the differences between— (i)detailed manufacturing and process data; 
(ii)form, fit, and function data; and (iii)data required for operations, maintenance, installation, and training. 
(2)ConsultationIn developing the guidelines and resources described in paragraph (1), the Secretary shall regularly consult with appropriate stakeholders, including large and small businesses, traditional and non-traditional contractors (including subcontractors), and maintenance repair organizations. .  